Citation Nr: 1635614	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an eye condition, to include glaucoma.


REPRESENTATION

Appellant represented by:	Vonne L. Karraker, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 1996.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for service connection for glaucoma.  In June 2015, the Board remanded the claim for additional development. 

The Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an eye disability that should be service-connected.  He has asserted that he had eye symptoms during service.  See e.g., Veteran's statement, received in July 2009; Veteran's notice of disagreement, received in February 20912; Veteran's appeal (VA Form 9), received in April 2013.  

Service treatment reports show treatment for eye symptoms in 1977 and 1980; there was no diagnosis.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In June 2015, the Board remanded this claim.  The Board noted that in July 2010, the Veteran had been afforded and examination, and that in that examination, the examiner stated that she believed the Veteran's condition would be better diagnosed as ocular hypertension than as pigmentary glaucoma.  She stated that his condition was not related to any incident or treatment in service.  The Board stated, however, that the VA examiner had not provided an adequate rationale for her conclusions.  The Board therefore remanded the claim, and directed that the Veteran's claims file be provided to an examiner who is qualified to give an opinion on the Veteran's eye condition, that a new examination is only required if deemed necessary by the examiner, and, in relevant part, that 

a)  If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
...

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye condition began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

In October 2015 VA disability eye benefits questionnaire (DBQ) shows that the Veteran was afforded an examination.  The report notes an "onset" in 1999, and that the Veteran experienced blurred vision.  The diagnosis was primary open-angle glaucoma of both eyes.  The examiner concluded that that Veteran's glaucoma was less likely as not incurred in or caused by service.  The examiner explained that it appears that glaucoma was diagnosed in 1999, and that "glaucoma is not caused by any type of work but is a degenerative condition of the internal filtering system of the eye.  Therefore it is not service connected."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, contrary to the Board's remand instructions and case law, the October 2015 VA medical opinion did not include a detailed history from the Veteran, nor did it include a discussion of the Veteran's reported history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The Board further points out that, to the extent that the opinion could be read to indicate a reported onset of symptoms in 1999, this is contradicted by the Veteran's previously noted statements, in which he asserts that he had an onset of eye symptomatology during service.  Accordingly, on remand, a detailed history of claimed eye symptoms during service should be obtained from the Veteran, followed by a supplemental opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a detailed history of his claimed eye symptoms during service.  

2.  Following the development requested in the first paragraph of this remand, return the file, to include any response received from the Veteran pursuant to the first paragraph of this remand, to the examiner who conducted the October 2015 VA examination.  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's eye disability had its onset during service, or was caused by any incident of service. 

a)  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his rationale, as well as any relevant statements from treatment records. 

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  In the event that the examiner who conducted the Veteran's October 2015 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any eye disability found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
 
4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for an eye disability must be adjudicated in light of all pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






